DETAILED ACTION
This is a Non-Final Office Action in response to the amendment filed 08/11/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 were canceled and claims 21-40 were added previously. Claims 21-25, 28-32, 35-39 have been amended with this amendment. Claims 21-40 have been examined and are currently pending in the application.
Response to Amendment
The amendment filed 08/11/2022 has been entered.
The amendment is sufficient to overcome the previous objection of claim 36.
The amendment and Applicant’s arguments are sufficient to overcome the previous rejection under 35 U.S.C. § 103. The rejection has been withdrawn.
The amendments are sufficient to overcome the previous rejection under 35 U.S.C. § 101. The rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21, 28 and 35 include the amended limitation “receiving, by the scheduling analytics engine, a set of personnel data structures, the personnel data structures each including fields for a personnel identification”, however the specification lacks support for this limitation, there is no description of the specific “personnel data structures.
Dependent claims 22-27, 29-34, and 36-40 inherit the deficiency of independent claims 21/28/35 and are therefore rejected under 112(a) for the same reasons as noted above.
Allowable Subject Matter
Claims 21-40 are allowable over prior art but have other pending rejections as indicated above. Although the prior art made of record discloses systems and methods for real-time predictive scheduling, including using historical incoming work patters and personnel skills in order to generate a schedule in real-time. the prior art does not specifically disclose the sequence of steps as recited in the claims: “continually monitoring, by the scheduling analytics engine, in real-time the current incoming workload to generate workload updates, the current incoming workload including a real-time current volume of work and a real-time current backlog of work; continually monitoring, by the scheduling analytics engine, in real-time changes in the set of personnel data structures to generate personnel data structure updates including a change in the set of shift patterns associated with each personnel data structure; generating in real-time a current deviation from adherence to the initial schedule based on the workload updates generated and personnel data structure updates generated; determining that the current deviation from adherence is greater than a threshold deviation; based on the deviation from adherence being greater than the threshold deviation, generating, by the scheduling analytics engine, an updated schedule to route incoming work from the incoming workload to one of the plurality of workload queues based on the initial schedule, the personnel data structure updates generated, and the workload updates generated; rerouting, by the scheduling analytics engine, in real-time work items from the current incoming workload according to the updated schedule; reallocating, by the scheduling analytics engine, personnel data structure assignments to the plurality of workload queues according to the updated schedule; generating, by the scheduling analytics engine, a set of backlog information and a set of work distribution information for the updated schedule; comparing, by the scheduling analytics engine, the set of backlog information for the updated schedule to a set of backlog information generated for the initial schedule to generate a set of feedback pertaining to a positive or negative effect the updated schedule had on backlog information; and based on the generated set of feedback, regenerating, by the scheduling analytics engine, the updated schedule.” 
Lastly, with respect to withdrawal of the 35 U.S.C. § 101 rejection, the Examiner notes that the rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), although the claims recite an abstract idea falling under the “certain methods of organizing human activity” grouping of abstract ideas by reciting limitations covering business relations, when further evaluated under Step 2A Prong Two of the eligibility analysis, the use of a scheduling engine as an additional element for automating real-time routing and re-routing of workload, as required by the claims, integrates the abstract idea into a practical application by applying the judicial exception in a meaningful way beyond generally linking the exception to a particular technological environment.
The claims would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office Action.
Conclusion
The following prior art is considered pertinent to Applicant’s disclosure:
US Pub. No. 2014/0355749 (Conway et al.) discloses systems and methods for optimized predictive routing of customers to available agents.
US Pub. No. 2006/0229896 (Rosen et al.) discloses a match-based employment system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683